Name: Commission Directive 93/79/EEC 93/79/EEC of 21 September 1993 setting out additional implementing provisions for lists of varieties of fruit plant propagating material and fruit plants, as kept by suppliers under Council Directive 92/34/EEC
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  agricultural policy;  agricultural activity;  plant product
 Date Published: 1993-10-14

 14.10.1993 EN Official Journal of the European Communities L 256/25 COMMISSION DIRECTIVE 93/79/EEC of 21 September 1993 setting out additional implementing provisions for lists of varieties of fruit plant propagating material and fruit plants, as kept by suppliers under Council Directive 92/34/EEC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (1), as amended by Commission Decision 93/401/EEC (2), and in particular Article 9 (6) thereof, Whereas a system of description of varieties already exists at an international level; whereas the International Union for the Protection of New Varieties of Plants (UPOV) has developed such a system; Whereas it is desirable to base the Community system on the experience gained at international level; Whereas suppliers whose activity is confined to the placing on the market of fruit plant propagating material and fruit plants should be subject to less onerous requirements; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive establishes additional implementing provisions for lists of varieties of fruit plant propagating material and fruit plants as kept by suppliers pursuant to Article 9 (2) (ii) of Directive 92/34/EEC. Article 2 1. The lists kept by suppliers shall include the following: (i) the name of the variety, together with its commonly known synonyms, where appropriate; (ii) indications as to the maintenance of the variety and propagation system applied; (iii) description of the variety at least on the basis of the characteristics and their expressions as specified in the Annex hereto; (iv) if possible, indications as to how the variety differs from the other varieties most closely resembling it. 2. Subparagraphs (ii) and (iv) of paragraph 1 shall not apply to any supplier whose activity is confined to the placing on the market of fruit plant propagating material or fruit plants. Article 3 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 30 June 1994. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by the Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law they adopt in the field covered by this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 157, 10. 6. 1992, p. 10. (2) OJ No L 177, 21. 7. 1993, p. 28. ANNEX CHARACTERISTICS OF THE VARIETIES AND STATES OF EXPRESSION Citrus sp. Young shoot: anthocyanin colouration of tip (10 to 15 cm from tip) absent present Fruit: shape of distal end depressed truncate rounded slightly nippled prominently nippled Fruit: colour of surface green green to yellow yellow yellow to orange orange orange to red pink red purple Time of maturity of fruit very early early medium late very late Corylus avellana L. Time of leaf bud burst (when two leaves appear out of the bud) very early very early to early early early to medium medium medium to late late late to very late very late Time of male flowering very early very early to early early early to medium medium medium to late late late to very late very late Time of female flowering very early very early to early early early to medium medium medium to late late late to very late very late Involucre: length compared to fruit length Short Equal longer Involucre: indentation weak medium strong Involucre: serration of indentations weak medium strong Fruit: size very small small medium large very large Fruit: shape globular conical ovoid short subcylindrical long subcylindrical Time of ripening very early very early to early early early to medium medium medium to late late late to very late very late Fruit: percentage of kernel (by weight) very low low medium high very high Cydonia Mill. Plant: habit erect semi-erect spreading Leaf blade: shape elliptic obovate ovate rounded Fruit: general shape globose ovate pyriform waisted irregular oblong Fragaria x. ananassa Duch. Inflorescence: position relative to foliage beneath level with above Fruit: size very small small medium large very large Fruit: predominant shape kidney shape oblate round conical bi-conical almost cylindrical wedged ovoid cordate Fruit: colour whitish yellow light orange orange orange red red purple dark purple Time of ripening (50 % of plants with ripe fruits) very early early medium late very late Type of bearing not remontant partially remontant fully remontant Juglans regia L. Time of bud burst very early very early to early early to early medium medium medium to late late late to very late very late Tree: type of female inflorescence single compound Tree: type of branching of female flowering branches indeterminate determinate Time of maturity early early to medium medium medium to late late Malus Mill. Tree: vigour weak medium strong Fruit: shape globose globose conical short globose conical flat flat globose (oblate) conical long conical truncate conical ellipsoid ellipsoid conical (ovate) oblong oblong conical oblong waisted Fruit: over colour of skin orange red purple brownish Time of beginning of flowering (10 % open flowers) very early early medium late very late Rootstock varieties Tree: vigour (in stool bed) weak medium strong Tree: number of basal shoots (in stool bed) very few few medium many very many Olea europe L. Fruit: shape elongated elliptic globose Fruit: mucron absent present Fruit: shape of base rounded truncate depressed Fruit: width of stalk cavity narrow medium broad Prunus amygdalus Batsch. Time of beginning of flowering very early very early to early early early to medium medium medium to late late late to very late very late Flower: colour of petals white pink white pink dark pink Time of maturity very early early medium late very late Dry fruit: shape of apex flat rounded pointed Kernel: shape narrow elliptic elliptic broad elliptic very broad elliptic Prunus armeniaca L. Fruit size small medium large Fruit: depth of pedicel cavity Shallow Medium deep Fruit: ground colour of skin white cream to yellow light orange orange dark orange Fruit: colour of flesh White cream light orange orange dark orange Time of beginning of flowering (when tree presents some fully opened flowers) early medium late Time of maturity very early early medium late very late Prunus avium L. and Time of flowering very early early medium late very late Fruit: size very small small medium large very large Fruit: colour of skin yellow orange red vermilion on a pale yellow ground colour vermilion mahogany black Fruit: time of maturity very early early medium late very late Prunus domestica L. Fruit: size (on physiologically ripe fruits) very small small medium large very large Fruit: general shape in profile (on physiologically ripe fruit) rounded flattened rounded oblong elongated Fruit: ground colour of skin (including its bloom; on physiologically ripe fruit) whitish (transparent) green yellowish green yellow orange yellow red purple violet blue Fruit: colour of flesh (on physiologically ripe fruit) whitish yellow yellowish green green orange red Stone: adherence to the flesh (on physiologically ripe fruit) non-adherent semi-adherent adherent Stone: size relative to fruit (on physiologically ripe fruit) small medium large Season of ripening very early early medium late very late Prunus persica (L.) Batsch. Tree: type Normal spur Flowering shoot: anthocyanin coloration absent present Time of beginning of flowering very early early medium late very late Flower: shape Rosaceous companulate Petal: size very small small medium large very large Petiole: nectaries absent present Petiole: shape of nectarines round kidney-shaped Fruit: pubescence absent present Fruit: ground of flesh white yellow to orange yellow red Stone: adherence to flesh absent present Time of maturity very early early medium late very late Prunus Salicina L. Fruit: size very small small medium large very large Fruit: ground colour of skin whitish (transparent) green yellowish green yellow orange to yellow red purple violet blue dark blue Fruit: colour of flesh whitish yellow yellowish to green green orange red Time of flowering very early early medium late very late Time of ripening very early early medium late very late Pyrus communis L. Time of flowering (date of full flower) very early early medium late very late Fruit: size very small small medium large very large Fruit: shape in profile (in longitudinal section) concave straight convex Fruit: length relative to maximum diameter very short short intermediate elongate very elongate Fruit: ground colour of skin (at maturity) green yellow green yellow red Fruit: length of stalk short medium long Season of maturity for picking very early early medium late very late Ribes silvestre Mert et Koch, Ribes niveum Lindl. (red and white currant); Ribes sylvestre) Time of fruit ripening very early early medium late very late Fruit truss: length including stalk very short short medium long very long Berry: size very small small medium large very large Berry: colour white whitish yellow pink red Ribes uva crispa L. (gooseberry) Plant: shape obovoid globose transverse ellipsoid Fruit: size very small small medium large very large Fruit: shape globose ellipsoid pyriform Fruit: colour yellow yellow green green with white tinge green red Time of fruit ripening very early early medium late very late Ribes nigrum L. (blackcurrant) Plant: ratio height/diameter low medium high Fruit: size very small small medium large very large Time of fruit ripening very early early medium late very late Rubus subgenus Eubatus Sect. Moriferi and Ursini (blackberry) and hybrids Plant: growth habit erect erect to semi-erect semi-erect semi-erect to rambling rambling Dormant cane: prickles absent present Fruit: size very small small medium large very large Time of beginning of ripening very early early medium late very late Rubus idaeus L. (raspberry) Plant: number of young shoots very few few medium many very many Only varieties whose main fruiting is on the previous year's cane in summer Dormant cane: colour greyish brown greyish brown to brown brown brown to purple brown purple brown Fruit: colour yellow pale red medium red dark red orange purple black Fruit: size very small small medium large very large Fruit: ratio length/width as long as broad longer than broad much longer than broad Main fruiting: on previous year's cane in summer on current year's cane in autumn Time of ripening on previous year's canes very early early medium late very late